Order, Supreme Court, New York County, entered on April 21, 1975, denying plaintiff’s motion for summary judgment, unanimously reversed, on the law, and said motion granted. Appellant shall recover of respondents $60 costs and disbursements of this appeal. Defendants’ own admissions, in annual reports and prospectuses, establish that they engaged in commercial production of the product being developed for more than one year and that substantial revenues were derived from sales. The mere fact that the venture was unprofitable is of no consequence under the parties’ agreement. Accordingly, we find no genuine triable issues raised hereon precluding summary relief. Settle order on notice. Concur—Murphy, J. P., Lupiano, Birns and Lane, JJ.